DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 8 each recites “the counterweight holes are used to be disposed with the at least counterweight block” (emphasis added). This recitation apparently attempts to claim a process step, but claims 1 and 8 are apparatus claims. Thus, one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of independent claims 1 and 8. Accordingly, claims 1 and 8, along with dependent claims 2-7 and 9-14, are rejected under 35 U.S.C. 112(b). Applicant may considered --configured to—language.
Further, claims 8 recites “a balance disc used to connect with the motor” (emphasis added). This recitation apparently attempts to claim a process step, but claim 8 is an apparatus claim. Thus, one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of independent claim 8. Accordingly, claim 8 and dependent claims 9-14 are further rejected under 35 U.S.C. 112(b). Applicant may considered --configured to—language.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,517,685 to Manfredotti (“Manfredotti”).
Regarding claim 8, Manfredotti discloses a propeller (1) connected to a motor (4; Col. 4, lines 42-43) and for disposing at least one counterweight block, the propeller comprising: a balance disc (21) used to connect with the motor (FIG. 1); and a plurality of paddles connected to the balance disc (Col. 6, line 27; FIG. 1), wherein the balance disc has a plurality of counterweight holes (22), and the counterweight holes are used to be disposed with the at least one counterweight block (Col. 6, lines 40-67; FIGS. 1-4).
Regarding claim 10, Manfredotti discloses wherein the counterweight holes are through holes (FIGS. 1-4; Col. 6, lines 40-67).
Regarding claim 11, Manfredotti discloses wherein the balance disc has a first surface, the first surface faces the motor (FIGS. 1-2), a second surface of the balance disc is opposite to the first surface, and the counterweight holes are arranged along a periphery of the first surface (FIGS. 1-2).
Regarding claim 12, Manfredotti discloses wherein the balance disc has a first surface, the first surface faces the motor (FIGS. 1-2), a second surface of the balance disc is opposite to the first surface, the counterweight holes comprise a plurality of first counterweight holes (every other hole (22) along the periphery of the first surface) and a plurality of second counterweight 
Regarding claim 13, Manfredotti discloses wherein the balance disc is a circular disc (FIGS. 1-4).
Regarding claim 14, Manfredotti discloses wherein the balance disc and the paddles are integrally formed or separable from each other (Col. 7, lines 12-20, disclosing that they are separable from each other via 60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manfredotti as applied to claim 8 above.
Regarding claim 9, Manfredotti teaches wherein the counterweight holes are located on a first surface of the balance disc, the first surface faces the motor, and a second surface of the balance disc is opposite to the first surface (FIGS. 1-2). 
Manfredotti teaches that the counterweight holes (22) are through holes (FIGS. 1-4), and it does not explicitly teach the counterweight holes are blind holes.
It is well settled, however, that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular component was significant. MPEP at 2144.06, citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). In this case, applicant has not shown patentable significance in having blind holes, but rather applicant’s specification says that the blind holes could just as well be through holes (applicant’s specification at e.g., ¶¶ [0023], [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propeller of Manfredotti by substituting the through holes with blind holes in order to facilitate assembly of the propeller. 
 Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Manfredotti in view of U.S. Publication No. 2017/0274993 to Beckman et al. (“Beckman”).
Regarding claim 1, Manfredotti teaches an aerial vehicle, wherein a dynamic balance of the aerial vehicle is adjusted by at least one counterweight block (Col. 6, lines 24-42), and the unmanned aerial vehicle comprising: a body (Col. 6, lines 24-36) a driving component that comprises: a motor (4; Col. 7, lines 42-43), having a shaft (3); and a propeller (1), connected to the shaft and comprising a balance disc (21) and a plurality of paddles (Col. 6, line 27), wherein the balance disc is connected to the motor (FIG. 1), the paddles are connected to the balance disc (Col. 6, lines 26-42; FIG. 1), the balance disc has a plurality of counterweight holes (22), and the 
Manfredotti does not explicitly teach the aerial vehicle is an unmanned aerial vehicle that comprises a plurality of cantilevers, wherein each of the cantilevers has a first end and a second end, each of the first ends is opposite to the corresponding second end, and the first ends are connected to the body; and a plurality of driving components, respectively connected to the second ends of the cantilevers. 
Beckman teaches an unmanned aerial vehicle (¶ [0025]) comprising a plurality of cantilevers (108), wherein each of the cantilevers has a first end and a second end, each of the first ends is opposite to the corresponding second end, and the first ends are connected to the body (FIG. 1); and a plurality of driving components (102), respectively connected to the second ends of the cantilevers (FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of Manfredotti such that it is an unmanned aerial vehicle comprising a plurality of cantilevers and a plurality of driving components, as taught by Beckman, in order to provide a stable, autonomous vehicle that does not require manned flight.
Regarding claim 2, the combination of Manfredotti and Beckman teaches each and every element of claim 1 as discussed above, and Manfredotti teaches wherein the counterweight holes are located on a first surface of the balance disc, the first surface faces the motor, and a second surface of the balance disc is opposite to the first surface (FIGS. 1-2). 
The Manfredotti and Beckman combination teaches that the counterweight holes (22) are through holes (Manfredotti at FIGS. 1-4), and it does not explicitly teach the counterweight holes are blind holes.
e.g., ¶¶ [0023], [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the propeller of the Manfredotti and Beckman combination by substituting the through holes with blind holes in order to facilitate assembly of the propeller. 
Regarding claim 3, the combination of Manfredotti and Beckman teaches wherein the counterweight holes are through holes (Manfredotti at FIGS. 1-4; Col. 6, lines 40-67).
Regarding claim 4, the combination of Manfredotti and Beckman teaches wherein the balance disc has a first surface, the first surface faces the motor (Manfredotti at FIGS. 1-2), a second surface of the balance disc is opposite to the first surface, and the counterweight holes are arranged along a periphery of the first surface (Manfredotti at FIGS. 1-2).
Regarding claim 5, the combination of Manfredotti and Beckman teaches wherein the balance disc has a first surface, the first surface faces the motor (Manfredotti at FIGS. 1-2), a second surface of the balance disc is opposite to the first surface, the counterweight holes comprise a plurality of first counterweight holes (every other hole (22) along the periphery of the first surface) and a plurality of second counterweight holes (the remaining holes (22) along the periphery of the first surface), the first counterweight holes are arranged along a periphery of the first surface (Manfredotti at FIGS. 2-3), and the second counterweight holes are arranged in a region surrounded by the first counterweight holes (Manfredotti at FIGS. 2-3).
Regarding claim 6, the combination of Manfredotti and Beckman teaches wherein the balance disc is a circular disc (Manfredotti at FIGS. 1-4).
Regarding claim 7, the combination of Manfredotti and Beckman teaches wherein the balance disc and the paddles are integrally formed or separable from each other (Manfredotti at Col. 7, lines 12-20, disclosing that they are separable from each other via 60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited have many of the elements in the applicant’s disclosure and independent claims 1 and 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642